Title: To James Madison from Elbridge Gerry, 16 February 1809
From: Gerry, Elbridge
To: Madison, James



My dear Sir,
Cambridge 16th. Feby 1809

I sincerely congratulate you on your election to the Presidential Chair: an event which has saved the Country, in my opinion, from innumerable evils.
The object of this, is to bring to your veiw an application which, as I am informed, was preferred by the late Governor Sullivan, Mr. Blake our district Attorney, six out of seven senators, & thirty Representatives from Maine, in favour of Nathan Weston Junr Esq of No. Glocester, in the County of Cumberland, for the office of district Attorney of that department, to Mr. Jefferson & which he proposes to refer to your consideration, after he is out of office.  Mr. Weston is the son of one of our late Senators, who has been a firm republican from early times, & the son pursues steadily the political principles of his father.  He has also studied with Mr. Blake, one of our first law Characters, & appears to me to have pretensions for that office superior to Any other candidate in that quarter.  Accept my best wishes for Your health, & happiness, & be assured my dear Sir, I remain with the highest sentiments of esteem & respect, your obedt. Servt.

E. Gerry

